     Case 2:20-mj-01341-DUTY Document 29 Filed 05/05/20 Page 1 of 4 Page ID #:149



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     VALERIE L. MAKAREWICZ (Cal. Bar No. 229637)
 4   JAMES C. HUGHES (Cal. Bar No. 263878)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0756/2579
          Facsimile: (213) 894-6265
 8        E-mail:     Valerie.makarewicz@usdoj.gov
                      James.Hughes2@usdoj.gov
 9
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. 20-mj-1341

15              Plaintiff,                   STIPULATION RE:
                                             REVIEW/RECONSIDERATION OF ORDER
16                   v.                      SETTING CONDITIONS OF
                                             RELEASE; [PROPOSED] ORDER
17   KEITH LAWRENCE MIDDLEBROOK,

18              Defendant.

19
20         The United States of America, by and through its counsel of

21   record, Assistant United States Attorneys Valerie L. Makarewicz and

22   James C. Hughes, and defendant Keith Lawrence Middlebrook, through

23   his attorney, Deputy Federal Public Defender Ijeoma Eke, stipulate

24   as follows:

25   //

26   //

27   //

28
     Case 2:20-mj-01341-DUTY Document 29 Filed 05/05/20 Page 2 of 4 Page ID #:150



 1      1. On March 25, 2020, the United States filed a complaint against

 2         defendant, charging him with a violation of 18 U.S.C. § 1349,

 3         attempted wire fraud. CR 1.

 4      2. Defendant was arrested on March 25, 2020 and made his initial

 5         appearance before the Court on March 26, 2020. CR 4.

 6      3. On March 27, 2020, the Court granted defendant pretrial release

 7         upon the posting of a $150,000 bond secured by an affidavit of

 8         surety signed by defendant’s mother, with $50,000 of that

 9         amount to be secured by real property held by defendant’s

10         mother. CR 10.

11              a.    The Court ordered that defendant participate in a

12         location monitoring program, called the Voice Verification

13         System (Voice ID).     Voice ID will monitor the defendant’s

14         location by phone using a biometric voiceprint that is verified

15         during each check-in call.      Notification calls from the system

16         to the defendant established by the pretrial officer on both

17         random or fixed schedules.      Once defendant receives the

18         notification call, he must call the Voice ID system from the

19         authorized phone number.

20              b.    The Court ordered other conditions which are

21         delineated in the Court’s Release Order and Bond Form.

22              c.    The Court set a deadline of May 27, 2020 for all

23         conditions of the bond to be met and posted.

24      4. As of the filing of this Motion, defendant has not posted the

25         entirety of the bond with respect to amount secured by

26         defendant’s mother’s property, and remains in custody.           On

27         April 30, 2020, defendant filed an Affidavit of Sureties by

28         surety Martha Middlebrook in the amount of $100,000.          CR 25.

                                            2
     Case 2:20-mj-01341-DUTY Document 29 Filed 05/05/20 Page 3 of 4 Page ID #:151



 1      5. On April 28, 2020, defendant filed an application for

 2         review/reconsideration of the above-mentioned bond order and

 3         requested to be released forthwith, pending the execution of

 4         the property bond.     CR 23.   Defendant requested the Court order

 5         a status conference in sixty days for the Court to receive an

 6         update on the status of the property bond, if it has not been

 7         completed and filed by that time. CR 23.

 8      6. The parties’ hereby stipulate and request, as follows:

 9               a.   With the Court’s permission, defendant may be

10         released before the filing of the Affidavit of Surety with

11         Justification by Martha Middlebrook of the $50,000 bond secured

12         by her real property.     The parties agree that defendant can be

13         released while Mrs. Middlebrook continues in her efforts to

14         post this portion of defendant’s bond.

15               b.   That the Court amend its release order and bond form

16         so that defendant is released to the Pretrial Services Agency,

17         under their supervision as directed by the Pretrial Services

18         Agency, as enumerated in the release order and bond form, CR

19         10.

20               c.   That the Court order a status conference in 60 days –

21         no later than July 3, 2020, for an update on defendant and his

22         mother’s attempts to post the secured portion of the bond in

23         the amount of $50,000 by the deeding of Mrs. Middlebrook’s

24         property. If the bond has been posted by the date of the status

25         conference set by the Court, no status conference is needed.

26               d.   All other conditions of defendant’s bond, as

27         enumerated in CR 10, remain in effect.

28

                                            3
     Case 2:20-mj-01341-DUTY Document 29 Filed 05/05/20 Page 4 of 4 Page ID #:152



 1      7. On May 4, 2020, counsel for defendant spoke with defendant, and

 2         discussed the terms of this stipulation. Counsel for defendant

 3         represents that defendant agrees to the terms described in this

 4         stipulation, including the above-mentioned modification to his

 5         bond.

 6         IT IS SO STIPULATED.

 7    Dated: May 4, 2020                 Respectfully submitted,
 8                                       NICOLA T. HANNA
                                         United States Attorney
 9
                                         BRANDON D. FOX
10                                       Assistant United States Attorney
                                         Chief, Criminal Division
11

12
                                         VALERIE L. MAKAREWICZ
13                                       Assistant United States Attorney
14                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
15
      Dated: May 4, 2020
16                                       IJEOMA EKE
                                         Deputy Federal Public Defender
17
                                         Attorney for Defendant
18                                       KEITH LAWRENCE MIDDLEBROOK
19

20

21

22

23

24

25

26

27

28

                                            4
